Bakewell, J.,
delivered the opinion of the court.
The relator filed a petition in this court, in which he sets forth that respondents, together with Ferdinand Meyer, are commissioners for Exchange Square, in the city of St. Louis ; that, by virtue of certain acts of the Legislature and ordinances of the city of St. Louis, set out by their title in the petition, John G. Joyce was, on June 26, 1875, superintendent of public parks of said city, and was empowered, with the approval of the local board of commissioners, to appoint one proper person as keeper of Exchange Square, and did, in due form of law, appoint the relator keeper of Exchange Square, at a salary of $1.75 per day; that relator served in that capacity from July 15, 1875, to November 30, 1875; that, in accordance with the ordinance in that behalf, said Joyce signed a pay-roll certifying that relator had worked, as aforesaid, fifteen days, and was entitled therefor to a compensation of $26.25; that Ferdinand Meyer, being satisfied that said pay-roll was correct, signed the same as by ordinance, as such commissioner, he was bound to do ; but that respondents, although said pay-roll is correct, unlawfully refused, and still refuse, to certify the same; that without such certificate the auditor of the city of St. Louis refuses to issue a warrant upon the treasurer of said city for said sum of $26.25 in favor of relator, and that *227■when such certificate is duly signed said auditor will issue •his warrant on said treasurer in favor of relator for said •sum. Eelator prays an order from this court commanding respondents to perform their duty, by certifying said payroll according to law.
The petition is very lengthy, and sets out.by their.title •many acts of the Legislature and ordinances of the city of •St. Louis. We have stated enough to show its. general •object, and we express no opinion on the merits of the •application.
This court has power to issue writs of habeas corpus, quo warranto, certiorari, mandamus, and other original reme•diable writs, and to hear and determine the same, and has a superintending control over all inferior courts of record in •the counties of St. -Louis, St. Charles, Lincoln; and Warren ; but it is plain that its functions under the Constitution are mainly those of an appellate tribunal. It is furnished with no machinery for trying an issue" of fact which might •be-joined in a proceeding such as this ; its duties as an appellate court are onerous, and fully occupy the whole timé of ¡all its judges. Though in session since its creation but six weeks, more than three hundred cases remain undetermined •on its docket, and'nothing but the utmost diligence on the •part of its judges will enable it so to keep up with its necessary work as to prevent an unreasonable delay of justice to .suitors in the counties over which its jurisdiction extends. It is the duty of this court, therefore, to discourage' the ■presentation of petitions asking for a remedial writ in a •casé of this character. The application should be ■ made to •the Circuit Court, which is mainly a court of original juris•diction, and only incidentally a court of appeals, rather than to a tribunal whose jurisdiction is essentially appellate, and •original only under circumstancés of a peculiar character, ■and which is provided with no convenient means of trying an issue of fact.
.On grounds substantially the same as those set forth *228above, the Supreme Court (State ex rel. v. Stewart 32 Mo. 379) refused an application for leave to file an information in the nature of a quo warranto. The same public interest then alleged to be promoted by a refusal to allow the filing of the information requires that the present application should be denied by us. But, by denying the application, we-by no means deprive the petitioner of his remedy, which he may seek in another forum. The relator will have leave to withdraw his petition from the files of this court.
The other judges concur.